Case 19-01133 Doc 53-9 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Steven
                                 Markoff Page 1 of 5
Case 19-01133 Doc 53-9 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Steven
                                 Markoff Page 2 of 5
Case 19-01133 Doc 53-9 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Steven
                                 Markoff Page 3 of 5
Case 19-01133 Doc 53-9 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Steven
                                 Markoff Page 4 of 5
Case 19-01133 Doc 53-9 Filed 08/28/20 Entered 08/28/20 14:32:56 Declaration of Steven
                                 Markoff Page 5 of 5
